DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 13 July 2022 has been received and entered.  Claims 1, 3-5 and 17-20 have been amended, claims 2, 6-8, 12, 14-16, 22 and 26 have been canceled and claims 27-28 have been added.

Election/Restrictions
Applicant’s election without traverse of (1) kidney transplant and (2) G-CSF receptor antibody of C1.2G having a variable heavy and light chain of SEQ ID NO:4 and 5, respectively in the reply filed on 29 December 2021 was noted previously.  Claims 21 and 24 were previously withdrawn as not reading on the elected species.  The current amendment to claims 17 and 18 limits the compound to one that inhibits G-CSF signaling to one that binds to G-CSF, therefore, claims 17 and 18 no longer read on the elected species.
	Claims 17, 18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 December 2021.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Response to Amendment
	Applicant’s attempt to amend the specification to provide a new incorporation statement is noted but not compliant.  Such amendment cannot be accepted as the only means for correcting this deficiency is submitting a substitute specification.
	(See Official Gazette, Notices 08 November 2005, available at https://www.uspto.gov/web/offices/com/sol/og/2005/week45/og200545.htm).
This requirement was reaffirmed in an Official Gazette issued by the Office on May 14, 2019.  Specifically, the notification stated:

“A Substitute Specification is Required for Certain Amendments: Applicants are reminded that if a reply to a notice sent by OPAP necessitates changes to the specification (excluding the claims or abstract), then the notice will require applicant to submit an amendment in the form of a substitute specification in compliance with 37 CFR 1.121(b) (3) and 37 CFR 1.125. Such an amendment to the specification cannot be made by way of replacement paragraph or replacement section under 37 CFR 1.121 (b)(1) or (b)(2). The only format for an amendment to the specification useable for pre-grant publication purposes is a substitute specification. See MPEP Section 714.01(e).” (See Official Gazette, 1462 Off. Gaz. Pat. Office 121 (14 May 2019)).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should reflect the compound being used in the claimed method.  Applicant’s amendment to the title has been received but fails to address the deficiency noted.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains speculative applications such as prevention.  Correction is required.  See MPEP § 608.01(b).
Applicant did not address this objection, therefore it is repeated.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim lists a number of elements using lower case roman numerals.  However, item (ix) refers to  “one of (i) to (ix)” which would normally be interpreted as including all elements from 1 to 9.  Because element (ix) is “one of (i) to (ix)”, this does not make sense.  This is clearly a typographical issue although it results in the claim being indefinite as to what (ix) actually encompasses.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9-11, 13, 19-20, 23, 25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons of record in the previous Office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to methods of preventing ischemia-reperfusion injury in a subject …. Wherein the ischemia-reperfusion injury is due to or associated with tissue or organ transplantation, surgery or trauma.    However, prevention requires that the treatment be administered before the event takes place and the instant specification fails to disclose how one would determine that a subject will develop “trauma” before it happens such that the therapy could be administered to prevent the potential ischemia-reperfusion injury.  With regard to surgery and organ transplantation, renal ischemia-reperfusion injury does not result from any/all surgeries and transplantation and the skilled artisan would not know which patients may potentially be at risk for such an injury or known which patients would be in need of such therapy.
Additionally, the instant specification does not provide enablement for prevention of ischemia/reperfusion injury in a subject undergoing tissue/organ transplant.  The data presented in the instant application demonstrates that even with treatment of inhibiting G-CSF signaling by an antibody that binds to the G-CSF receptor, the subject still exhibits injury (see Figure 6).  Such injury may be reduced compared to the control subject, but the subject still has injury and therefore prevention has not been established.  Additionally, ischemia/reperfusion injury is not a condition which is solely mediated by G-CSF and therefore, one of ordinary skill in the art would not reasonably expect that a single therapeutic compound targeting G-CSF would prevent ischemia/reperfusion injury.  This fact is supported by the data in the instant application.  In Figure 6, it is clear that the anti-G-CSFR antibody did not prevent tubular injury.  Therefore, the instant application fails to enable prevention of ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling, absent evidence to the contrary.
Next, the claims are directed to methods of treating ischemia-reperfusion injury in a subject by administering a compound that inhibits granulocyte colony stimulating factor (G-CSF) signaling.  The specification teaches methods in mouse model where the mice underwent nephrectomy followed by application of a microvascular clamp for 22 min followed by clamp removal.  This application of the clamp induced ischemia.  The mice were then euthanized 24 hours after the clamp and reperfusion occurred.  Measurements of various indices of renal function were performed at the 24 hour mark following the ischemia-reperfusion event (Example 1).  Serum creatinine concentrations and plasma urea concentrations were significantly reduced in the mice receiving the anti-G-CSFR antibody (VR81) compared to controls (page 67).  Administration of anti-G-CSFR antibody (VR81) also reduced inflammatory infiltration of neutrophils and macrophages into renal tissue (Example 3 at page 68) as well as reducing necrosis in the renal cortex (Example 4, page 69).  In Example 7, administration of anti-G-CSFR antibody 24 hours before induction of ischemia significantly reduced serum creatinine and urea levels in mice.  In Example 9, administration of anti-G-CSFR antibody 1 hour before ischemia-reperfusion reduced the frequency of neutrophils in blood and in the kidney compared to controls.  All of the data appears to have been collected 24 hours after ischemia induction and reperfusion.
However, the results which are presented in the instant application do not support the broad claim of prevention of renal ischemia-reperfusion injury as broadly claimed because the prior art provides support and evidence for administration of G-CSF for treating ischemia-reperfusion injury.  The prior art supports methods of treating ischemia-reperfusion injury by administering G-CSF, which would activate the G-CSF signaling as opposed to the current method of the claims.  Because administration of G-CSF provides for an improved result following ischemia-reperfusion, it would not logically follow that inhibition of G-CSF signaling would be effective for preventing ischemia-reperfusion injury.
Nishida et al. (Nephron Exp. Nephrol.  104:  e123-e128, 2006) provides a review on G-CSF actions on the kidney during acute tubular injury, with activities summarized in Figure 1.  Nishida et al. concludes that G-CSF exerts alleviative effects, and concurrently, exerts detrimental effects on the kidney.  While Nishida et al. states that use of G-CSF usually induces neutrophilia and neutrophils elicit inflammatory responses that can cause further injury with ischemic renal injury, there are other reports of G-CSF administration being beneficial for the treatment of ischemia-reperfusion injury.  Li et al. (Nephrology 13:  508-516, 2008) demonstrate that G-CSF pretreatment attenuated renal injury in response to ischemia-reperfusion (see abstract).  The mouse model used by Li et al. is the same as that used in the instant application.  The mice were pretreated with G-CSF on days 1-3 before the ischemia-reperfusion event.  The mice were euthanized at days 2 and 7 after renal ischemia-reperfusion and evaluated for renal injury (see page 509).  The results in Table 1 at page 510 show that the pretreatment with G-CSF decreased serum creatinine and urea (BUN) as well as granulocyte count.  The experimental design of Li et al. differs from that of the instant application in that assessment of renal ischemia-reperfusion injury was performed at day 2 and 7 rather than after 24 hours as in the instant application.  However, the data of Li et al. are clear that G-CSF was cytoprotective against ischemia-reperfusion (I/R) injury in the kidney.  
While the claims have been amended and limited to prevention of renal ischemia-reperfusion injury in a subject by inhibiting G-CSF, the prior art demonstrating protective effects for administration of G-CSF are relevant with regard to enablement of the instant claims.  Shima et al. (Ophthalmic Res.  48:  199-207, 2012) teach that G-CSF is neuroprotective for ischemia-reperfusion injury of the retina.  Shima et al. show that retinal ganglion cell death caused by high IOP-induced transient ischemia was suppressed by G-CSF administration histologically.  Bostanci et al. (Arch. Gynecol. Obstet.  293:  789-795, 2016) teach that G-CSF is also protective for experimental ischemia-reperfusion injury in rat ovary.  Bostanci et al. at page 793, column 1, paragraph 2, state “G-CSF has been successfully used for the prevention and treatment of I/R injury in many organs”.  Ueda et al. (Arteriosclerosis, Thrombosis, and Vascular Biol.  26(6):  e108-e113, 2006) teach that G-CSF directly inhibits myocardial ischemia-reperfusion injury (see abstract).  Lu et al. (Frontiers in Bioscience  12:  2869-2875, 2007) teach that G-CSF exerts neuroprotective effects in cerebral ischemia.  Akihama et al. (Tohoku J. Exp. Med.  213:  341-349, 2007) teach that G-CSF facilitated transformation of BMDC (bone marrow-derived cells) into endothelial cells in the kidney after I/R injury (page 346).  Akihama et al. do point out that a different study which administered G-CSF before I/R injury had severe adverse effects on renal function (pre-treatment).  However, in the study by Akihama et al., G-CSF was administered after inducing I/R injury and no deterioration of renal function was found.  Akihama et al. admits that the effect of G-CSF on the kidney during renal injury remains controversial and speculates that this could depend on the time frame of G-CSF action (see page 347).
Therefore, based on the teachings in the prior art at the time of the instant invention, the instant specification does not support a method for preventing renal ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling.  The prior art of record clearly teaches that administration of G-CSF results in therapeutic benefits for ischemia-reperfusion injury, including in tissues such as ovary, retina, heart and brain as well as in the kidney.  Based on these studies, one of ordinary skill in the art would not reasonably conclude that renal ischemia-reperfusion injury could be prevented by administration of a compound that inhibits G-CSF signaling when administration of G-CSF has been found to be therapeutic.  The examples in the instant specification are limited to renal ischemia-reperfusion injury and the specification clearly does not support prevention of renal ischemia-reperfusion injury as such injury was not prevented.  Injury was still evident although it was reduced when measured at the 24 hour time point post ischemia/reperfusion.  Furthermore, as stated above, the results in the instant application are in direct conflict with the teachings in the prior art with regard to the role of G-CSF in ischemia-reperfusion injury.  Even post filing art is in conflict with the results of the instant application.  Yan et al. (JASN  31:  731-746, 2020) used mouse models of ischemia-reperfusion injury and demonstrated that G-CSF induced renal myeloid-derived suppressor cells and attenuated acute renal injury and chronic renal fibrosis after ischemia-reperfusion injury.  Yan et al. administered G-CSF for 7 consecutive days prior to ischemia-reperfusion injury or for 5 consecutive days after bilateral ischemia-reperfusion injury.  The effects of G-CSF treatment were evaluated over several days following ischemia-reperfusion injury while the instant specification only evaluated the effects of G-CSFR inhibition 24 hours after I/R injury.  It is possible that the differences in experimental design may explain the different outcomes which are being reported by the prior art and post-filing art compared to the results in the instant application.  However, in light of the overwhelming number of references which teach that G-CSF administration is beneficial for the treatment of ischemia-reperfusion injury in a number of organs and the known uncertainty in the role G-CSF plays in ischemia-reperfusion injury in the kidneys, one of ordinary skill in the art would not reasonably conclude that the claimed invention could be used to prevent renal ischemia-reperfusion injury based on the evidence of record.  The experimental design in the instant application is not predictive of prevention of renal ischemia-reperfusion injury in a subject, nor are the examples predictive of ischemia-reperfusion injury following organ transplantation, surgery or trauma.  Therefore, the invention as a whole is not enabled for a method of preventing renal ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling. 

Response to Arguments
Applicant argues at page 7 of the response that the specification clearly describes a method of prevention of ischemia-reperfusion injury as now claimed.  Applicant asserts that the examples in the application administer the VR81 antibody 24 hours prior to the procedure/event that induces ischemia-reperfusion and that Examples 2-6 “clearly show that clinical parameters of I/RI are reduced when antibody VER81 was injected before starting ischemia”.  Applicant concludes that “the examples clearly show an effect of preventing I/RI”.
Applicant’s arguments have been fully considered, but are not found persuasive.  A reduction in ischemia-reperfusion injury is not the same as prevention of ischemia-reperfusion injury.  Prevention means that the event will not occur.  However, injury did occur although the degree of injury was reduced.  The instant specification fails to demonstrate even a single incidence of prevention, absent evidence to the contrary.
Applicant argues at the bottom of page 7 that the Examiner has narrowly construed the term “preventing” as requiring 100% prevention of I/RI and relies heavily on Figure 6 to support this argument.  Applicant asserts that the specification makes clear that the term “preventing” covers stopping or hindering, at least partially, the development of at least one symptom of a condition (page 20 of the specification).  

    PNG
    media_image1.png
    95
    604
    media_image1.png
    Greyscale

The definition provided in the specification as pointed out by Applicant is noted.  However, the claims are directed to preventing which also necessarily covers stopping as well as prevent.  The claims are not enabled for the full scope of preventing as defined by Applicant.  Additionally the claims are not enabled for preventing renal ischemia-reperfusion injury under any condition of administering a compound that inhibits G-CSF signaling as broadly claimed.  As pointed out in the grounds of rejection, the claims also recite wherein the ischemia-reperfusion injury is due to or associated with tissue or organ transplantation, surgery or trauma.  The specification teaches methods in a mouse model where the mice underwent nephrectomy followed by application of a microvascular clamp for 22 min followed by clamp removal.  This application of the clamp induced ischemia.  The mice were then euthanized 24 hours after the clamp and reperfusion occurred.  Measurements of various indices of renal function were performed at the 24 hour mark following the ischemia-reperfusion event (Example 1).  Results from this type of animal model cannot be extrapolated to preventing renal ischemia-reperfusion injury wherein the ischemia-reperfusion injury is due to or associated with trauma because the skilled artisan would not know that the trauma is going to occur and therefore, would not know when to administer the G-CSF inhibitor.  In the specification, the inhibitor is administered 24 hours before starting the ischemia.  The specification fails to enable such a method for preventing renal ischemia-perfusion injury in a patient wherein the renal ischemia perfusion injury is due to trauma because trauma is an unpredictable event and the skilled artisan could not predict 1 hour prior to trauma in order to administer the compound.
Based on the teachings in the prior art at the time of the instant invention, the instant specification does not support a method for preventing renal ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling as currently claimed.  The prior art of record clearly teaches that administration of G-CSF results in therapeutic benefits for ischemia-reperfusion injury, including in tissues such as ovary, retina, heart and brain as well as in the kidney.  Based on these studies, one of ordinary skill in the art would not reasonably conclude that renal ischemia-reperfusion injury could be prevented by administration of a compound that inhibits G-CSF signaling when administration of G-CSF has been found to be therapeutic.  The examples in the instant specification are limited to renal ischemia-reperfusion injury and the specification clearly does not support the full scope of prevention (as defined by the specification) of renal ischemia-reperfusion injury as such injury was not prevented.  Injury was still evident although it was reduced when measured at the 24 hour time point post ischemia/reperfusion.  The specification fails to demonstrate any lasting effects of intervention because the animals were euthanized at the 24 hour time point.  Furthermore, as stated above, the results in the instant application are in direct conflict with the teachings in the prior art with regard to the role of G-CSF in ischemia-reperfusion injury.  Even post filing art is in conflict with the results of the instant application.  Yan et al. (JASN  31:  731-746, 2020) used mouse models of ischemia-reperfusion injury and demonstrated that G-CSF induced renal myeloid-derived suppressor cells and attenuated acute renal injury and chronic renal fibrosis after ischemia-reperfusion injury.  Yan et al. administered G-CSF for 7 consecutive days prior to ischemia-reperfusion injury or for 5 consecutive days after bilateral ischemia-reperfusion injury.  The effects of G-CSF treatment were evaluated over several days following ischemia-reperfusion injury while the instant specification only evaluated the effects of G-CSFR inhibition 24 hours after I/R injury.  It is possible that the differences in experimental design may explain the different outcomes which are being reported by the prior art and post-filing art compared to the results in the instant application.  However, in light of the overwhelming number of references which teach that G-CSF administration is beneficial for the treatment of ischemia-reperfusion injury in a number of organs and the known uncertainty in the role G-CSF plays in ischemia-reperfusion injury in the kidneys, one of ordinary skill in the art would not reasonably conclude that the claimed invention could be used to prevent renal ischemia-reperfusion injury as currently claimed based on the evidence of record.  The experimental design in the instant application is not predictive of prevention of renal ischemia-reperfusion injury in a subject, nor are the examples predictive of ischemia-reperfusion injury following organ transplantation, surgery or trauma.  Therefore, the invention as a whole is not enabled for a method of preventing renal ischemia-reperfusion injury in a subject by administering a compound that inhibits G-CSF signaling. 
   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 lists a number of elements using lower case roman numerals.  However, item (ix) refers to  “one of (i) to (ix)” which would normally be interpreted as including all elements from 1 to 9.  Because element (ix) is “one of (i) to (ix)”, this does not make sense and it is clear what element (ix) encompasses as it depends from itself.  
Claims 22 and 25 depend from claim 18, which is a method which uses a compound that binds G-CSF.  However, claims 22 and 25 also recites that the protein of claim 18 is an antibody that comprises a heavy and light chain of SEQ ID NO:4-5 and this antibody binds to the G-CSF receptor.  Claims 22 and 25 are indefinite as they depends on a withdrawn claim and because the structure of the antibody recited in the claims not meet the limitations of being a compound that binds G-CSF.
Claim 28 is indefinite as it depends on a canceled claim.  Because it depends on a canceled claim, the metes and bounds of claim 28 cannot be determined.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647